DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 21 have been considered but are moot in view of new grounds of rejection necessitated by amendment that changed the scope of the previously claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9, 21, 23, 25, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. US Patent Publication No. 20170053804 (previously cited).
Regarding claim 1: Lu discloses a semiconductor structure (Fig. 2L), comprising: a metal gate structure (MG) (108) disposed over a semiconductor substrate (102); a gate spacer (114) disposed on a sidewall of the MG; a gate contact (136a) disposed on the MG; a source/drain (S/D) feature (104) disposed adjacent to the gate spacer; a dielectric layer (120) disposed on a sidewall of the gate spacer; and an S/D contact disposed on the S/D feature (Fig. 2L, items: 118, 134a are on the SD region 104), wherein the S/D contact includes a first metal layer (¶19 discloses 118 comprises metals) disposed on the S/D feature and a second metal layer (134a, ¶31 discloses 134 comprises metals) disposed on the first metal layer (refer to Fig. 2L, 134a is on 118), wherein a sidewall of the first metal layer is in contact with the gate spacer (refer to Fig. 2L, first metal 118 contacts the spacer 114), and wherein a sidewall of the second metal layer is separated from the gate spacer by the dielectric layer (refer to Fig. 2L, second metal 134a is separated from spacer 114 by dielectric 120), and an etch-stop layer (ESL) disposed on the dielectric layer and the second metal layer, wherein the ESL is in contact with a top surface of the dielectric layer and a top surface of the second metal layer (refer to Fig. 2L, a ESL layer 124 is formed on layer 120 and on second metal layer 134a, ESL 124 contacts the top of the dielectric 120 directly and contacts the top of the second metal 134a through ILD 126, note that contact is not limited to directly contacting where there are no intervening layers between layers in direct contact).
Regarding claim 2 Lu discloses the semiconductor structure of claim 1, wherein the first metal layer includes a first metal, and wherein the second metal layer includes a second metal different from the first metal (items 118 (Fig. 2C) and 134a (Fig. 2M-2L) are formed in different method steps thus are deemed different, note that the term different is not limited to chemical composition).
Regarding claim 3. Lu discloses the semiconductor structure of claim 2, wherein the second metal layer includes W, Ru, Co (¶31 discloses tungsten and cobalt), or combinations thereof.
	Regarding claim 4: Lu discloses the semiconductor structure of claim 1, wherein the gate spacer includes a first dielectric material (114 includes silicon oxide, silicon nitrides, ¶18), and wherein the dielectric layer includes a second dielectric material different from the first dielectric material (second dielectric 120 includes metal oxides such as TiO2 Al2O3, ¶22).
Regarding claim 6. Lu discloses a semiconductor structure (refer to Fig. 2L), comprising: a metal gate structure (MG) (metal gate 108) disposed over a semiconductor substrate (102); gate spacers (114) disposed on sidewalls of the MG; a gate contact (136a) disposed on the MG; an etch-stop layer (ESL) (layer 120) disposed on the gate spacers; and a source/drain (S/D) contact (items 118 and 134a) disposed adjacent to the gate spacers, wherein a width of a top portion of the S/D contact defined by the ESL is less than a width of a bottom portion of the S/D contact defined by the gate spacers (refer to Fig. 2L, top portion of the contact (134a) is narrower at the portion defined by layer 120 (ESL) than the bottom portion of the contact (118) defined by spacers 114) and wherein a top surface of the S/D contact is planar with a top surface of the ESL (refer to Fig. 2L, upper surface of the upper part of the SD contact 134a that is defined between sidewalls of the layer 120 is planar with the top of the ESL (layer 120)).
Regarding claim 7. Lu discloses the semiconductor structure of claim 6, further comprising a dielectric layer (dielectric 124) disposed on the MG, such that the gate contact extends through the dielectric layer to contact the MG (refer to Fig. 2L, gate contact 136a extends through dielectric 124 to the gate 108), wherein a portion of the dielectric layer separates the MG from the ESL (refer to Fig. 2L, portion of 124 separates the gate 108 from layer 120 in x-direction).
Regarding claim 9. Lu discloses the semiconductor structure of claim 6, wherein the ESL is a first ESL, the semiconductor structure further comprising a second ESL (layer 124) disposed over a top surface of the first ESL (refer to Fig. 2L, layer 124 is over top surface of layer 120).
Regarding claim 21. Lu discloses a semiconductor structure (Fig. 2L), comprising: a gate structure (MG) (Fig. 2L, gate 108)  disposed over a semiconductor layer (102); a source/drain (S/D) feature (source/drain 104) disposed adjacent to the MG; a contact feature (MD) disposed over the S/D feature (Fig. 2L, contact including 118 and 134a); a gate spacer (114) separating the MG from the MD; and a dielectric layer (spacer protection layer 120) disposed along a sidewall of the gate spacer to define a sidewall of an upper portion of the MD (refer to Fig. 2L, layer 120 is along a sidewall of the gate spacer 114), wherein a sidewall of a lower portion of the MD below the upper portion is free of the dielectric layer (Fig. 2L, sidewall of the SD contact portion 118 (lower portion of the MD) is below and free of the dielectric layer (spacer protection 120)), and wherein a topmost portion of the sidewall of the upper portion of the MD is in contact with the dielectric layer (refer to Fig. 2L, upper portion of the MD 134a contacts the dielectric layer 120). 
Regarding claim 23. Lu discloses the semiconductor structure of claim 21, wherein a bottom surface of the dielectric layer directly contacts a top surface of the lower portion of the MD (refer to Fig. 2L, bottom of layer 120 directly contacts top surface of lower portion 118).
Regarding claim 25. Lu discloses the semiconductor structure of claim 21, further comprising a gate contact (Fig. 2L, gate contact 136a) electrically coupled to the MG, wherein the gate contact is laterally separated from the MD by the gate spacer and the dielectric layer (refer to Fig. 2L, 136a is lateraled separated from 134a by the layer 120 and spacer 114).
Regarding claim 27. Lu discloses the semiconductor structure of claim 21, wherein the upper portion of the MD includes a first metal, and wherein the lower portion of the MD includes a second metal different from the first metal (items 118 (Fig. 2C) and 134a (Fig. 2M-2L) are formed in different method steps with different dimensions thus are deemed different, note that the term different is not limited to chemical composition).
Regarding claim 28. Lu discloses the semiconductor structure of claim 21, wherein the dielectric layer is a first dielectric layer, the semiconductor structure further comprising a second dielectric layer (layer 124) disposed over the MG, wherein a portion of the second dielectric layer extends over the gate spacer to contact the first dielectric layer (layer 124 extends over spacer 114 and contacts 120 (first dielectric)).

Claims 6-8, 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al. US Patent Publication No. 20170186849 (previously cited).
Regarding claim 6. Chen discloses a semiconductor structure (refer to Fig. 10), comprising: a metal gate structure (MG) (metal gate 10) disposed over a semiconductor substrate (5); gate spacers (35) disposed on sidewalls of the MG; a gate contact (110) disposed on the MG; an etch-stop layer (ESL) (layer 105) disposed on the gate spacers; and a source/drain (S/D) contact (items 95 and 115) disposed adjacent to the gate spacers, wherein a width of a top portion of the S/D contact defined by the ESL is less than a width of a bottom portion of the S/D contact defined by the gate spacers (refer to Fig. 10, top portion of the contact (115) is narrower at the portion defined by an opening in layer 105 (ESL) than the bottom portion of the SD contact (95) defined by spacers 35), (refer to Fig. 2L, upper surface of the portion of the upper part of the SD contact 115 that is defined between sidewalls of the layer 105 is planar with the top of the ESL (layer 105)).
Regarding claim 7. Chen discloses the semiconductor structure of claim 6, further comprising a dielectric layer (dielectric 20) disposed on the MG, such that the gate contact extends through the dielectric layer to contact the MG (refer to Fig. 10, gate contact 110 extends through dielectric 20 to the gate 10), wherein a portion of the dielectric layer separates the MG from the ESL (refer to Fig. 10, portion of 20 separates the gate 10 from layer 105 in x/z direction).
Regarding claim 8. Chen discloses the semiconductor structure of claim 7, wherein portions of the ESL are disposed over an upper surface of the dielectric layer (refer to Fig. 10, layer 105 (ESL) is over upper surface of layer 20(dielectric layer)).
Regarding claim 10. Chen discloses the semiconductor structure of claim 6, wherein a composition of the top portion of the S/D contact differs from a composition of the bottom portion of the S/D contact (refer to Fig. 10, upper portion 115 is different labeling than bottom portion 95 thus are differing in composition).

Claims 21-22, 24, 26, 28-29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hsu et al. US Patent Publication No. 20170062339 (previously cited).
Regarding claim 21. Hsu discloses a semiconductor structure (Fig. 8), comprising: a gate structure (MG) (Fig. 8, gate 222)  disposed over a semiconductor layer (10); a source/drain (S/D) feature (source/drain 110) disposed adjacent to the MG; a contact feature (MD) disposed over the S/D feature (Fig. 8, contact including 800 and 900); a gate spacer (205) separating the MG from the MD; and a dielectric layer (90) disposed along the gate spacer to define a sidewall of an upper portion of the MD (refer to Fig. 8, item 90 is formed along the upper surface of the gate spacer and defines the sidewall of the upper portion of the contact 904), wherein a sidewall of a lower portion of the MD below the upper portion is free of the dielectric layer (Fig. 8, sidewall of the SD contact portion 800 (lower portion of the MD) is below and free of the dielectric layer (90)), and wherein a topmost portion of the sidewall of the upper portion of the MD is in contact with the dielectric layer (refer to 8, upper portion of the MD 800 contacts the dielectric layer 90)
Regarding claim 22. Hsu discloses the semiconductor structure of claim 21, wherein the upper portion of the MD extends to below a bottom surface of the dielectric layer (refer to Fig. 8, upper portion 904 extends vertically below the plane of dielectric layer 90), thereby separating the dielectric layer from the lower portion of the MD.
Regarding claim 24. Hsu discloses the semiconductor structure of claim 21, wherein a portion of the dielectric layer is disposed over a top surface of the MG (refer to Fig. 8, dielectric layer 90 is over the top of the MG 222).
Regarding claim 26. Hsu discloses the semiconductor structure of claim 21, wherein the dielectric layer vertically protrudes from the gate spacer (item 90 contacts the top of the gate spacers 205 thus is deemed to vertically protrude from it).
Regarding claim 28. Hsu discloses the semiconductor structure of claim 21, wherein the dielectric layer is a first dielectric layer, the semiconductor structure further comprising a second dielectric layer (layer 223) disposed over the MG, wherein a portion of the second dielectric layer extends over the gate spacer to contact the first dielectric layer (layer 222 extends over sidewall of spacer 205 and contacts 90 (first dielectric)).
Regarding claim 29: Hsu discloses the semiconductor structure of claim 28, wherein a portion of the first dielectric layer directly contacts a top surface of the second dielectric layer (refer to Fig. 8, item 90 directly contacts top surface of item 223).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 11. Chen teaches the semiconductor structure of claim 10, but is silent with respect to wherein the top portion of the S/D contact is free of Cu.
However, Chen teaches using materials other than Cu for SD contact metals such as tungsten, titanium, or cobalt (¶33), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a top portion of the SD contact free of Cu since other metals are suitable as SD contact metals as taught by Chen above and thus could be implemented with predictable results without adversely affecting the operation of the device. Further note it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5. Lu discloses the semiconductor structure of claim 1, but is silent with respect to the above structure in combination with wherein a bottom surface of the dielectric layer is separated from a top surface of the first metal layer by a portion of the second metal layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829